Citation Nr: 1624929	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-21 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to January 30, 2015, and an initial rating in excess of 70 percent from that date, for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to January 30, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 30 percent, effective May 18, 2010 (date of claim).  The Veteran was notified of that decision in May 2011.  In February 2012, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned by the April 2011 rating decision for his service-connected PTSD, but not the effective date.  A statement of the case (SOC) was issued in April 2012, and a substantive appeal was received in May 2012.

In July 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In September 2014, the case was remanded for additional development.  

While the case was on remand, the Agency of Original Jurisdiction (AOJ) issued a February 2015 rating decision that increased the initial rating assigned for the Veteran's service-connected PTSD to 70 percent, effective January 30, 2015 (date of VA examination).  The Veteran has not expressed satisfaction with the initial ratings assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged initial ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

With regard to the claim for TDIU listed on the cover page, the United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is a part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, during the course of his appeal for an increased initial rating for PTSD, the Veteran filed a claim for TDIU.  See October 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Specifically, he stated his PTSD prevented him from securing or following any substantially gainful occupation.  He also stated that although he became too disabled to work in April 2009, his disability affected full-time employment in April 2008, which was also when he last worked full-time.  Based on the foregoing information, the Board finds that entitlement to TDIU, prior to January 30, 2015, has been raised by the record and is properly before the Board by virtue of his increased initial rating claim for PTSD.  

From January 30, 2015, the Veteran has been awarded a TDIU rating.  See March 2016 rating decision.  Accordingly, the Veteran's claim for TDIU is limited to that period of the appeal for which he has not yet been granted a TDIU rating (in this case, prior to January 30, 2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding the matter of the initial ratings to be assigned for the Veteran's service-connected PTSD, the Board remanded such matter in September 2014 for the development of additional VA treatment records and to afford the Veteran a more current VA examination.  On remand, the Veteran's updated VA treatment records were obtained and associated with the claims file.  He was also provided a VA examination in January 2015.  The AOJ then, in accordance with the Board's September 2014 remand instructions, readjudicated the Veteran's claim in a February 2015 supplemental statement of the case (SSOC).

The Board notes, however, that subsequent to the February 2015 SSOC, in May 2016, the RO initiated another request with the Aleda E. Lutz VA Medical Center (VAMC) for another VA examination in conjunction with the Veteran's claim for PTSD.  See May 2016 Compensation and Pension Exam Inquiry.  A review of the record does not reflect that this request has been completed or cancelled.  As the results from any such examination would likely have an impact on the Veteran's current claim for an increased initial rating for PTSD, that claim must be remanded to await the results of the requested examination.

Regarding the matter of entitlement to TDIU prior to January 30, 2015, this matter is inextricably intertwined with the appeal seeking increased initial ratings for PTSD; hence, consideration of whether the Veteran is entitled to an award of TDIU prior to January 30, 2015, must be deferred pending resolution of that matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Furthermore, as was explained in the Introduction, this claim is in appellate status by virtue of the Veteran's increased initial rating claim for PTSD.  In a March 2016 rating decision, the Veteran was granted TDIU, effective January 30, 2015.  The rating decision explained that January 30, 2015, was the date the Veteran met the schedular requirements for a TDIU rating and was shown to be unemployed.  See March 2016 rating decision; see also 38 C.F.R. § 4.16(a).  The Board notes, however, that the March 2016 rating decision failed to consider whether the Veteran warranted a TDIU rating for the period prior to January 30, 2015, despite not meeting the schedular requirements.  See 38 C.F.R. § 4.16(b).  As the claim for TDIU prior to January 30, 2015, has not been adjudicated by the AOJ, the Board finds that it would also be premature for the Board to adjudicate such claim.  The Board cannot render a determination regarding the issue without there being prior development and initial adjudication of the TDIU claim.
Accordingly, the case is REMANDED for the following actions:

1. 	Ascertain whether there is still a pending request for a VA PTSD examination with the Aleda E. Lutz VAMC.  Once the VA PTSD examination has been completed, a copy of the report should be obtained and associated with the Veteran's claims file.  

If the VA PTSD examination is cancelled or not completed, such should be noted for the record (with an appropriate explanation provided).

2. 	Undertake all appropriate development to address the Veteran's claim for TDIU prior to January 30, 2015, to include contacting the Veteran and his representative for additional information or evidence, if deemed necessary.

3. 	After completing the above, and undertaking any other development as may be indicated by the responses received as a consequence of the actions taken in the preceding paragraphs, adjudicate the issue of entitlement to increased initial ratings for service-connected PTSD and entitlement to TDIU prior to January 30, 2015, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b.  If any of the benefits sought remain denied, the RO/AMC should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

